Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 1 of 27 PageID #:
                                    67649


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION
  _________________________________________

  IN RE: COOK MEDICAL, INC. IVC FILTERS
  MARKETING, SALES PRACTICES AND            Case No. 1:14-ml-2570-RLY-TAB
  PRODUCTS LIABILITY LITIGATION             MDL No. 2570
  _________________________________________

                                   EXHIBIT A
                                       TO
                         DEFENDANTS’ MOTION TO DISMISS
               PURSUANT TO THE COURT’S CASE CATEGORIZATION ORDER

               Plaintiff              Cause Number    Lead Counsel
           1 Abbott, Donald           1:19-cv-00436   TORHOERMAN LAW, LLC
               Aberman, Brenda        1:17-cv-03341   RICHARD J. PLEZIA &
           2                                          ASSOCIATES
               Adams, Susan           1:17-cv-03591   MARC J. BERN &
           3                                          PARTNERS, LLP
               Adeyemi, Beverly       1:17-cv-01528   MARC J. BERN &
           4                                          PARTNERS, LLP
               Allen, Joni            1:18-cv-02772   MARC J. BERN &
           5                                          PARTNERS, LLP
               Allen, Penelope A. &   1:16-cv-01183   HENINGER GARRISON
           6 Raydon B.                                DAVIS, LLC
               Alvey, Linda           1:17-cv-03465   MARC J. BERN &
           7                                          PARTNERS, LLP
           8 Anders, Joseph Keith     1:17-cv-01327   BOWERSOX LAW FIRM, P.C.
               Anderson, Annie J.     1:19-cv-507     MARC J. BERN &
           9                                          PARTNERS, LLP
          10 Anderson, Patricia       1:18-cv-03769   McDONALD WORLEY, PC
          11 Anthony, Shonita         1:18-cv-00285   WILSHIRE LAW FIRM PLC
          12 Ardrey, Joyce            1:16-cv-01122   SEEGER WEISS LLP
               Arnold-Shaver, Julie   1:18-cv-00066   LAW OFFICE OF
               A.                                     CHRISTOPHER K.
          13                                          JOHNSTON, LLC
               Arrington, Robert      1:18-cv-03991   JAMES, VERNON & WEEKS,
          14 Jeffrey                                  P.A.
               Arthur, John           1:17-cv-03461   MARC J. BERN &
          15                                          PARTNERS, LLP
               Artis, Derick and      1:15-cv-01913   BOHRER BRADY LLC
          16 Janet
          17 Aryana, Courtney         1:18-cv-00167   MEYERS & FLOWERS, LLC
               Ashford, Patricia      1:18-cv-03172   OSBORNE & FRANCIS LAW
          18                                          FIRM, PLLC



  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 2 of 27 PageID #:
                                    67650


               Auerbach, Benjamin   1:17-cv-04218       RHEINGOLD GIUFFRA
          19                                            RUFFO & PLOTKIN, LLP
          20 Austin, Warren         1:18-cv-03205       FEARS NACHAWATI, PLLC
          21 Bachmann, Juergen      1:19-cv-00169       FEARS NACHAWATI, PLLC
               Baggett, Dollie L.   1:18-cv-00338       LAW OFFICE OF
                                                        CHRISTOPHER K.
          22                                            JOHNSTON, LLC
               Bailey, Joseph       1:17-cv-04551       MARC J. BERN &
          23                                            PARTNERS, LLP
               Bailey, Misty D.     1:17-cv-03376       MARC J. BERN &
          24                                            PARTNERS, LLP
               Bailey, Monique      1:17-cv-03396       MARC J. BERN &
          25                                            PARTNERS, LLP
               Bain, Betty          1:17-cv-03085       MILSTEIN JACKSON
          26                                            FAIRCHILD & WADE, LLP
          27 Baker, David           1:17-cv-03216       WILSHIRE LAW FIRM PLC
               Baker, Jada          1:17-cv-02435       KEITH, MILLER, BUTLER,
          28                                            SCHNEIDER & PAWLIK
          29 Baker, Patricia        1:17-cv-03910       NAPOLI SHKOLNIK PLLC
               Ballard, Jackie      1:17-cv-04736       MARC J. BERN &
          30                                            PARTNERS, LLP
          31 Banuelos, Ruben Jr.    1:18-cv-00222       WILSHIRE LAW FIRM PLC
               Barnes, Angela       1:18-cv-01773       THE LAW OFFICES OF
                                                        JEFFREY S. GLASSMAN,
          32                                            LLC
          33 Barnes, Steven         1:16-cv-01124       SEEGER WEISS LLP
          34 Barrington, Karon V.   1:18-cv-03267       MEYERS & FLOWERS, LLC
               Bass, Tralve W.      1:17-cv-03466       MARC J. BERN &
          35                                            PARTNERS, LLP
          36 Baylor, Sammy          1:16-cv-00542       BRANCH LAW FIRM
               Beal, Charles        1:16-cv-02390       LAW OFFICES OF HENRY S.
          37                                            QUEENER, III
          38 Beard, Pamela          1:17-cv-01559       FITTS LAW FIRM, PLLC
          39 Bell, Bessie           1:17-cv-00212       THE POTTS LAW FIRM, LLP
               Bell, Kathy          1:18-cv-03887       MARC J. BERN &
          40                                            PARTNERS, LLP
               Bell, Samuel         1:17-cv-03941       MARC J. BERN &
          41                                            PARTNERS, LLP
               Beltran, Debra       1:17-cv-02922       LAW OFFICES OF BAIRD
          42                                            BROWN
               Bennett, Calvin      1:19-cv-522         MARC J. BERN &
          43                                            PARTNERS, LLP
               Bennett, Latasha     1:17-cv-01996       MARC J. BERN &
          44                                            PARTNERS, LLP
          45 Benson, Allen          1:18-cv-01311       WILSHIRE LAW FIRM PLC
               Betters, Alice       1:17-cv-04364       MARC J. BERN &
          46                                            PARTNERS, LLP



                                                  -2-
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 3 of 27 PageID #:
                                    67651


          47 Biank, Amy              1:18-cv-00641     MEYERS & FLOWERS, LLC
               Bidwell, Jack Alan    1:16-cv-00330     FARR, FARR, EMERICH,
                                                       HACKETT, CARR & HOLMES
          48                                           P.A.
               Bishop, John J. and   1:18-cv-00574     LAW OFFICE OF
               Rhonda                                  CHRISTOPHER K.
          49                                           JOHNSTON, LLC
               Black, Milton         1:19-cv-00240     MCGLYNN, GLISSON &
          50                                           MOUTON
               Blackwolf, Robert     1:18-cv-01887     THE LAW OFFICE OF BEN C.
          51                                           MARTIN
               Blair, Mary Lou       1:17-cv-04105     MARC J. BERN &
          52                                           PARTNERS, LLP
               Blanche, Don          1:17-cv-03408     MARC J. BERN &
          53                                           PARTNERS, LLP
          54 Blevins, Samuel         1:16-cv-01934     WILSHIRE LAW FIRM PLC
               Blithe, Kyle and      1:14-cv-06020     TATE LAW GROUP
          55 James
          56 Boivin, Michael         1:18-cv-00431     THE POTTS LAW FIRM, LLP
               Bologna, Daniel       1:17-cv-03692     THE NATIONS LAW FIRM
               Michael and Joan
          57   Cecelia
          58 Bordner, June           1:19-cv-00140     FEARS NACHAWATI, PLLC
               Boruta, Halina &      1:17-cv-01390     LAW OFFICES OF JEFFREY
          59   Robert Pilcher                          S. GLASSMAN
          60   Botsford, Roger       1:17-cv-01891     DALLAS W. HARTMAN, P.C.
          61 Bouchard, Michelle      1:17-cv-03912     NAPOLI SHKOLNIK PLLC
               Bourcier, Jason       1:17-cv-03996     HENINGER GARRISON
          62                                           DAVIS, LLC
               Bourgeois, Majorie    1:17-cv-01803     MARC J. BERN &
          63                                           PARTNERS, LLP
               Bowles, Troy A.       1:18-cv-03944     CHILDERS, SCHLUETER &
          64                                           SMITH, LLC
               Bowman, Rebecca       1:17-cv-04042     MARC J. BERN &
          65                                           PARTNERS, LLP
          66 Boze, Joann             1:17-cv-01268     THE POTTS LAW FIRM, LLP
               Bradford, Annie       1:17-cv-03942     MARC J. BERN &
          67                                           PARTNERS, LLP
               Branch, Cynthia       1:18-cv-02274     LAW OFFICES OF BAIRD
          68                                           BROWN
               Branche, Shaneeka     1:19-cv-00125     FENSTERSHEIB LAW
          69                                           GROUP, P.A.
               Brand, Tonya and      1:14-cv-06018     THE LAW OFFICE OF BEN C.
          70 Allen                                     MARTIN
          71 Brandon, Ralph          1:18-cv-02053     NAPOLI SHKOLNIK PLLC
          72 Brandt-Beyer, Tanna     1:17-cv-04425     JOHNSON LAW GROUP
               Branham, Nadene       1:17-cv-01179     MARC J. BERN &
          73                                           PARTNERS, LLP


                                                 -3-
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 4 of 27 PageID #:
                                    67652


               Bratcher, Alma         1:17-cv-00574     HOUSSIERE, DURANT &
          74 [ESTATE]                                   HOUSSIERE, LLP
               Brim, Dorothy          1:18-cv-03390     MARC J. BERN &
          75   [ESTATE OF]                              PARTNERS, LLP
               Britton, Emma Mary     1:17-cv-00876     MARC J. BERN &
          76                                            PARTNERS, LLP
               Bronson, Tammy         1:17-cv-01781     THE LAW OFFICE OF BEN C.
          77                                            MARTIN
          78 Broughton, Diane         1:18-cv-04020     McDONALD WORLEY, PC
               Brouse, Thomas R.      1:17-cv-02463     THE LAW OFFICE OF BEN C.
          79 Jr.                                        MARTIN
               Brown, Adeline         1:17-cv-02446     LAW OFFICES OF BAIRD
          80                                            BROWN
          81 Brown, Christine         1:17-cv-01339     ALONSO KRANGLE LLP
               Brown, Ezill           1:17-cv-04389     MARC J. BERN &
          82                                            PARTNERS, LLP
               Brown, Leo F.          1:18-cv-00309     MARC J. BERN &
          83                                            PARTNERS, LLP
               Brown, Marie Mae       1:17-cv-03693     MARC J. BERN &
          84 [ESTATE]                                   PARTNERS, LLP
               Brown, Michael         1:17-cv-03429     MARC J. BERN &
          85                                            PARTNERS, LLP
               Brown, Phillip Wayne   1:16-cv-00445     THE NATIONS LAW FIRM
          86 & Sandra Lee
          87 Brown, Ronald Todd       1:15-cv-01074     FEARS NACHAWATI, PLLC
               Brown, Thomas H.,      1:18-cv-00814     THE LAW OFFICE OF BEN C.
          88 Jr.                                        MARTIN
               Brown, Virginia        1:18-cv-02889     LAW OFFICE OF
                                                        CHRISTOPHER K.
          89                                            JOHNSTON, LLC
               Bruss, Nickolas        1:15-cv-00566     THE LAW OFFICE OF BEN C.
          90                                            MARTIN
               Bubb, James and        1:19-cv-00154     FEARS NACHAWATI, PLLC
          91 Cynthia
               Buck, Vanessa          1:17-cv-03264     RICHARD J. PLEZIA &
          92                                            ASSOCIATES
          93 Buhs, Mary M.            1:18-cv-03739     WEITZ & LUXENBERG, P.C.
          94 Bujanda, Janet           1:17-cv-04143     SL CHAPMAN LLC
               Bullock, Joanne        1:17-cv-02687     MARC J. BERN &
          95                                            PARTNERS, LLP
               Burgess, Carol         1:16-cv-00814     THE LAW OFFICE OF BEN C.
          96                                            MARTIN
               Burris, Frankie and    1:18-cv-02344     MEYERS & FLOWERS, LLC
          97   David, Jr.
          98   Burrows, Markeem       1:17-cv-01337     ALONSO KRANGLE LLP
          99 Bush, Lisa & Robert      1:16-cv-01126     SEEGER WEISS LLP
               Butske, David          1:17-cv-04518     MARC J. BERN &
        100                                             PARTNERS, LLP


                                                  -4-
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 5 of 27 PageID #:
                                    67653


               Calloway, Loretta     1:17-cv-04017     MARC J. BERN &
        101                                            PARTNERS, LLP
               Campbell, Kurt &      1:16-cv-00545     BRANCH LAW FIRM
        102    Tarjsha
               Campbell, Thomas      1:17-cv-00759     MARC J. BERN &
        103                                            PARTNERS, LLP
        104 Campos, Joey             1:17-cv-00232     THE GOSS LAW FIRM, P.C.
               Canales, Santos Jr.   1:18-cv-01211     MARC J. BERN &
        105                                            PARTNERS, LLP
               Cappitelli, Brandt    1:15-cv-01682     RUBIN, MACHADO &
        106                                            ROSENBLUM, LTD.
        107 Carlton, Amey            1:19-cv-00119     FEARS NACHAWATI, PLLC
        108 Carter, Sandra Marie     1:17-cv-06069     THE DRISCOLL FIRM, P.C.
               Cash, Melissa         1:14-cv-01202     HOUSSIERE, DURANT &
        109                                            HOUSSIERE, LLP
        110 Castner, Kristopher      1:18-cv-01409     SNYDER AND WENNER, P.C.
        111 Catchings, Fernita       1:16-cv-02382     GRAY & WHITE LAW
               Cavalier, Rod         1:17-cv-01575     MARC J. BERN &
        112                                            PARTNERS, LLP
        113 Cervantes, Rick          1:18-cv-01071     THE POTTS LAW FIRM, LLP
               Chambers, Adrian      1:19-cv-00126     WAGSTAFF & CARTMELL,
        114                                            LLP
               Chambers, Megan &     1:16-cv-06031     KITRICK LEWIS & HARRIS
        115 Joseph                                     CO. LPA
               Champion, John B.     1:17-cv-03576     MARC J. BERN &
        116                                            PARTNERS, LLP
        117 Chorey, Katelyn Marie    1:17-cv-01481     THE NATIONS LAW FIRM
               Chrisman, Thomas      1:17-cv-06065     BABBITT & JOHNSON, P.A.
        118 W.
               Clancy, Mark          1:17-cv-02399     WAGSTAFF & CARTMELL,
        119                                            LLP
        120 Clark, Carolyn           1:18-cv-03771     McDONALD WORLEY, PC
               Clark, Cory           1:18-cv-02346     HENINGER GARRISON
        121                                            DAVIS, LLC
               Clark, Ozell          1:17-cv-04358     MARC J. BERN &
        122                                            PARTNERS, LLP
        123 Clay, Earl               1:18-cv-03566     THE SNAPKA LAW FIRM
               Clayton, Pamela       1:17-cv-03468     MARC J. BERN &
        124                                            PARTNERS, LLP
               Clemens, Donna        1:17-cv-04519     MARC J. BERN &
        125                                            PARTNERS, LLP
        126 Clemmerson, Peter        1:17-cv-00657     SEEGER WEISS LLP
               Coats, Rosalie A.     1:17-cv-03635     MARC J. BERN &
        127                                            PARTNERS, LLP
        128 Cochran, Teresita        1:18-cv-00098     VAN WEY LAW, PLLC
               Coffey, Linda         1:19-cv-00242     MCGLYNN, GLISSON &
        129                                            MOUTON



                                                 -5-
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 6 of 27 PageID #:
                                    67654


               Cole, Alisa            1:17-cv-03025     LAW OFFICES OF BAIRD
        130                                             BROWN
        131 Coleman, Rita             1:17-cv-00685     NAPOLI SHKOLNIK PLLC
               Collins, Christopher   1:18-cv-00034     THE LAW OFFICES OF
                                                        JEFFREY S. GLASSMAN,
        132                                             LLC
        133 Collins, Rufus James      1:17-cv-02969     THE GOSS LAW FIRM, P.C.
               Conner, Dana Lynn      1:18-cv-02472     THE LAW OFFICE OF BEN C.
        134                                             MARTIN
        135 Contreras, Amanda         1:16-cv-02693     MORRIS LAW FIRM
        136 Cook, Debra Ann           1:19-cv-00210     TAUTFEST BOND, PLLC
        137 Cook, Nathaniel           1:17-cv-03380     WILSHIRE LAW FIRM PLC
               Cooper, Edward         1:17-cv-04399     LAW OFFICE OF
               Bryant and Linda                         CHRISTOPHER K.
        138                                             JOHNSTON, LLC
        139 Cooper, James             1:17-cv-04345     MORRIS//ANDERSON
               Copeland, Marquita     1:17-cv-03592     MARC J. BERN &
        140                                             PARTNERS, LLP
               Corley, Omel           1:17-cv-03379     MARC J. BERN &
        141                                             PARTNERS, LLP
               Cornew, John           1:17-cv-00143     ROXELL RICHARDS LAW
        142                                             FIRM
               Cornin-Simeon,         1:18-cv-01916     GUAJARDO & MARKS, LLP
        143 Pamela
        144 Craft, Kristi             1:17-cv-04200     MORRIS//ANDERSON
        145 Craig, Joshua Rich        1:17-cv-01697     MORRIS//ANDERSON
               Crawford, Stephen      1:17-cv-03840     MARC J. BERN &
        146                                             PARTNERS, LLP
        147 Cremeans, Daris           1:17-cv-00455     FULMER SILL
        148 Crittendon, Helga         1:17-cv-03055     THE POTTS LAW FIRM, LLP
        149 Cropp, Benjamin Jr.       1:18-cv-03003     KIRKENDALL DWYER LLP
               Crump, Lacoyla         1:17-cv-02796     LAW OFFICES OF BAIRD
        150                                             BROWN
               Cullum, Troy           1:18-cv-02739     DI PIETRO PARTNERS, LLP
        151 [ESTATE OF]
        152 Culp, Amanda Renee        1:19-cv-00162     FEARS NACHAWATI, PLLC
               Cummings, Kennith      1:17-cv-03311     DAVIS BETHUNE & JONES,
        153                                             LLC
               Cunningham, James      1:16-cv-02279     PIERCE SKRABANEK
               Richard & Angela                         BRUERA, PLLC
        154    Jeanne
               Daily, Geraldine       1:17-cv-06066     NIEMEYER, GREBEL &
        155                                             KRUSE, LLC
               Dalrymple, Roberta     1:19-cv-00130     FENSTERSHEIB LAW
        156                                             GROUP, P.A.
               D'Amico, Louis &       1:16-cv-02096     THE NATIONS LAW FIRM
        157 Francine


                                                  -6-
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 7 of 27 PageID #:
                                    67655


               Dantzler, Dorothy       1:17-cv-03943       MARC J. BERN &
        158                                                PARTNERS, LLP
               Darnell, Jake           1:18-cv-02268       THE LAW OFFICE OF BEN C.
        159                                                MARTIN
               Davenport, Mabel        1:17-cv-03829       MARC J. BERN &
        160                                                PARTNERS, LLP
               Daves, Alfred G. &      1:16-cv-02064       THE NATIONS LAW FIRM
        161    Sandra
        162    David, Stacy            1:16-cv-01681       MATTHEWS & ASSOCIATES
               Davidson, Ervin         1:16-cv-02321       LAW OFFICES OF HENRY S.
        163 Eugene & Peggy Ann                             QUEENER, III
        164 Davidson, Todd Curtis      1:18-cv-00041       WILSHIRE LAW FIRM PLC
        165 Davidson, Toney            1:16-cv-02265       THE GOSS LAW FIRM, P.C.
               Davis, Anthony          1:17-cv-04077       MARC J. BERN &
        166                                                PARTNERS, LLP
        167 Davis, Betsy               1:18-cv-01879       KIRKENDALL DWYER LLP
        168 Davis, Carlos              1:16-cv-02699       GRUBER & GRUBER
        169 Davis, Freda C.            1:18-cv-01257       ZONIES LAW LLC
               Davis, Jessie           1:17-cv-03403       MARC J. BERN &
        170                                                PARTNERS, LLP
        171 Davis, Karen               1:19-cv-00143       FEARS NACHAWATI, PLLC
               Davis, Loretta          1:17-cv-03365       MARC J. BERN &
        172                                                PARTNERS, LLP
               Dean II, Thomas         1:18-cv-00830       NIEMEYER, GREBEL &
        173 Jackson                                        KRUSE, LLC
               Dean, James             1:15-cv-01847       HENINGER GARRISON
        174                                                DAVIS, LLC
        175 DeAntonio, Mark            1:18-cv-01283       ANDRUS WAGSTAFF, PC
               Dejesus, Yvonne         1:16-cv-06035       MAGLIO CHRISTOPHER &
        176                                                TOALE, P.A.
               Dellagatta, Donnie      1:17-cv-03866       MARC J. BERN &
        177                                                PARTNERS, LLP
        178 Delvalle, Sacha E.         1:18-cv-02347       SAUNDERS & WALKER, P.A.
        179 Denard, Solita             1:17-cv-03124       MEYERS & FLOWERS, LLC
               Denison, Neiko and      1:17-cv-04527       DALLAS W. HARTMAN, P.C.
        180 Glenn
               Denton, Archie          1:17-cv-01516       MARC J. BERN &
        181                                                PARTNERS, LLP
               Denton, Janice          1:17-cv-04668       MARC J. BERN &
        182                                                PARTNERS, LLP
               Deo, Michael            1:18-cvc-00828      THE LAW OFFICE OF BEN C.
        183                                                MARTIN
               Dickey, Wallace Jr. &   1:16-cv-02707       HENINGER GARRISON
        184 Gleta                                          DAVIS, LLC
        185 Dickt, Lydian              1:19-cv-00165       FEARS NACHAWATI, PLLC
        186 Dixon, Cindy               1:19-cv-539         NAPOLI SHKOLNIK PLLC




                                                     -7-
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 8 of 27 PageID #:
                                    67656


               Dodd, Helene           1:17-cv-00537     WARNER LAW OFFICES,
        187 [ESTATE]                                    PLLC
        188 Dominguez, Ernie          1:18-cv-02764     JOHNSON LAW GROUP
        189 Dominguez, Pedro          1:17-cv-03874     WILSHIRE LAW FIRM PLC
               Donahoo, Dustin        1:17-cv-01245     MARC J. BERN &
        190                                             PARTNERS, LLP
               Donahue, Shannon       1:19-cv-00110     NIEMEYER, GREBEL &
        191                                             KRUSE, LLC
               Dooley, Penny R. &     1:17-cv-04217     HENINGER GARRISON
        192 Herman                                      DAVIS, LLC
               Duffy, Elizabeth &     1:17-cv-00254     ROXELL RICHARDS LAW
        193 Gary                                        FIRM
        194 Dukes, Shirley            1:16-cv-03443     PHELAN PETTY, PLC
        195 Dulski, Katherine         1:19-cv-00153     THE POTTS LAW FIRM, LLP
               Dupree, Lori           1:17-cv-03467     MARC J. BERN &
        196                                             PARTNERS, LLP
               Durheim, Carl          1:17-cv-04719     O'LEARY, SHELTON,
                                                        CORRIGAN, PETERSON,
        197                                             DALTON & QUILLIN, LLC
        198 Durrant, Jacquelyn        1:17-cv-02259     MURRAY LAW FIRM
               Dwyer-Coco, Patricia   1:17-cv-04357     MARC J. BERN &
        199                                             PARTNERS, LLP
               Dyer, Eileen May       1:18-cv-00817     THE LAW OFFICE OF BEN C.
        200                                             MARTIN
        201 Dyson, Dennis Terrell     1:18-cv-00585     WEITZ & LUXENBERG, P.C.
               Edgington, Anna        1:17-cv-03452     MARC J. BERN &
        202                                             PARTNERS, LLP
               Edwards, Billie and    1:19-cv-00186     FERRER POIROT &
        203 Nancy                                       WANSBROUGH
        204 Egan, James J.            1:19-cv-00093     FEARS NACHAWATI, PLLC
               Eitmann, Beverly       1:18-cv-03345     MARC J. BERN &
        205                                             PARTNERS, LLP
               Elamine, Kathy         1:17-cv-03991     MARC J. BERN &
        206                                             PARTNERS, LLP
               Elazab, Bonnie         1:17-cv-00417     THOMAS B. CALVERT, A
                                                        PROFFESSIONAL LAW
        207                                             CORPORATION
        208 Embry, Darlena            1:19-cv-00111     FEARS NACHAWATI, PLLC
        209 Emery, Nakia              1:17-cv-00957     FLINT LAW FIRM, LLC
        210 Espinosa, Mary L.         1:17-cv-03865     KELLER ROHRBACK, L.L.P.
               Estes, Betty           1:17-cv-03683     MARC J. BERN &
        211                                             PARTNERS, LLP
        212 Estrella, Hector          1:18-cv-01196     ANDRUS WAGSTAFF, PC
               Etheredge, Manda       1:17-cv-03333     LAW OFFICES OF BAIRD
        213                                             BROWN
        214 Farrington, Faith         1:17-cv-02985     THE POTTS LAW FIRM, LLP
        215 Fichtner, Brent           1:18-cv-00286     WILSHIRE LAW FIRM PLC


                                                  -8-
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 9 of 27 PageID #:
                                    67657


        216 Figures, Rhonda            1:17-cv-03143
               Fike, Everett           1:17-cv-02921     LAW OFFICES OF BAIRD
        217 [ESTATE OF]                                  BROWN
               Fink, Carol & Michael   1:17-cv-00695     THE GOSS LAW FIRM, P.C.
        218 [ESTATE]
               Fisher, Mary J.         1:17-cv-03695     MARC J. BERN &
        219                                              PARTNERS, LLP
        220 Fliestra, Stephanie        1:17-cv-02239     FITTS LAW FIRM, PLLC
               Flowers, Tonya          1:17-cv-03366     MARC J. BERN &
        221                                              PARTNERS, LLP
               Foley, Maureen A.       1:17-cv-06074     SUSAN E. LOGGANS &
        222                                              ASSOCIATES, P.C.
               Folts, Terry            1:17-cv-03618     MARC J. BERN &
        223                                              PARTNERS, LLP
               Forrester, Stephen      1:17-cv-03254     MARC J. BERN &
        224 Wayne                                        PARTNERS, LLP
               Foster, William         1:18-cv-01040     LAW OFFICE OF
                                                         CHRISTOPHER K.
        225                                              JOHNSTON, LLC
        226 Fouch, Dianne              1:17-cv-06066     MATTHEWS & ASSOCIATES
        227 Fox, Lynell Margaret       1:15-cv-01822     THE NATIONS LAW FIRM
               Fraga, Charley          1:17-cv-06065     NIEMEYER, GREBEL &
        228                                              KRUSE, LLC
        229 Francis, Jason             1:18-cv-00936     THE POTTS LAW FIRM, LLP
               Franklin, Kurt          1:18-cv-03025     MARC J. BERN &
        230                                              PARTNERS, LLP
               Freker, Candy           1:17-cv-02774     LAW OFFICES OF BAIRD
        231                                              BROWN
        232 French, Darin              1:18-cv-00103     VAN WEY LAW, PLLC
        233 Friend, Eric               1:18-cv-00370     THE POTTS LAW FIRM, LLP
        234 Frierson, Andrea N.        1:18-cv-03436     FEARS NACHAWATI, PLLC
               Frost, Beverly          1:17-cv-02742     LAW OFFICES OF JEFFREY
        235                                              S. GLASSMAN
        236 Fry, Whitney               1:17-cv-04145     SL CHAPMAN LLC
        237 Futch, Janine              1:16-cv-02103     SNYDER AND WENNER, P.C.
               Gaddis, Yvette D.       1:17-cv-03674     MARC J. BERN &
        238                                              PARTNERS, LLP
        239 Galvez, Christopher        1:18-cv-02309     JOHNSON LAW GROUP
               Gause, Gary             1:17-cv-04151     MARC J. BERN &
        240                                              PARTNERS, LLP
               Gay, Errol and          1:19-cv-00144     FEARS NACHAWATI, PLLC
        241 Carolyn
        242 Gettman, Barbara           1:17-cv-06064     BARON & BUDD, P.C.
               Gibson, Donald          1:17-cv-06065     NIEMEYER, GREBEL &
        243                                              KRUSE, LLC
        244 Gibson, Jonetta            1:16-cv-02752     THE GOSS LAW FIRM, P.C.




                                                   -9-
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 10 of 27 PageID #:
                                     67658


               Gil, Nilda              1:18-cv-02498       RHEINGOLD GIUFFRA
        245                                                RUFFO & PLOTKIN, LLP
               Gilligan, Susanne       1:17-cv-04208       MARC J. BERN &
        246                                                PARTNERS, LLP
        247 Glenberg, Charles          1:18-cv-00053       NAPOLI SHKOLNIK PLLC
               Glenn, Stephen          1:17-cv-02789       LAW OFFICE OF
                                                           CHRISTOPHER K.
        248                                                JOHNSTON, LLC
               Gonzales, Caroline &    1:17-cv-00337       AYLSTOCK, WITKIN, KREIS
        249    Jose J.                                     & OVERHOLTZ, PLLC
               Goodman, Valerie        1:17-cv-03654       MARC J. BERN &
        250                                                PARTNERS, LLP
        251 Goodrow, Netitia           1:17-cv-04692       GUAJARDO & MARKS, LLP
               Goodwin, Penney         1:17-cv-02775       LAW OFFICES OF BAIRD
        252                                                BROWN
               Gould, Keith            1:17-cv-00898       MARC J. BERN &
        253                                                PARTNERS, LLP
               Governale, Edna         1:17-cv-00420       RHEINGOLD GIUFFRA
        254                                                RUFFO & PLOTKIN, LLP
               Gray, Lee D.            1:17-cv-03486       MARC J. BERN &
        255                                                PARTNERS, LLP
               Griffin, Calvin D.      1:16-cv-01822       HENINGER GARRISON
        256                                                DAVIS, LLC
               Griffin, Christy        1:18-cv-02617       MARC J. BERN &
        257                                                PARTNERS, LLP
               Griffin, Dock           1:17-cv-01524       MARC J. BERN &
        258                                                PARTNERS, LLP
        259 Grinnell, Lawrence R.      1:16-cv-02311       SNYDER AND WENNER, P.C.
               Gross, Kevin &          1:16-cv-00546       BRANCH LAW FIRM
        260    Bethany
        261    Guerro, Alberto         1:18-cv-03636       WILSHIRE LAW FIRM PLC
        262    Gunderson, Freedom      1:16-cv-01127       SEEGER WEISS LLP
        263    Guthrie, David P. Jr.   1:17-cv-03454       PROFITT & COX, LLP
               Guthrie-Varner,         1:16-cv-00547       BRANCH LAW FIRM
        264 Kaytlyn
               Gutierrez, Luz          1:17-cv-04707       MARC J. BERN &
        265                                                PARTNERS, LLP
               Haag, Joseph D. Sr.     1:16-cv-02756       STARK & STARK, P.C.
        266 & Sharon L.
        267 Haddad, Nathan             1:17-cv-00690       THE POTTS LAW FIRM, LLP
               Hagadone, David &       1:16-cv-00548       BRANCH LAW FIRM
        268 Kathy
               Hakim, Alfred           1:18-cv-00793       MARC J. BERN &
        269                                                PARTNERS, LLP
               Hall, Cynthia           1:19-cv-00136       MCGLYNN, GLISSON &
        270                                                MOUTON
               Hall, Stephen E.        1:17-cv-04520       MARC J. BERN &
        271                                                PARTNERS, LLP


                                                  - 10 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 11 of 27 PageID #:
                                     67659


               Halley, Belinda Sue   1:17-cv-00971          PIERCE SKRABANEK
        272                                                 BRUERA, PLLC
               Hammond, Walter       1:17-cv-01036          THE NATIONS LAW FIRM
        273    Bernard
               Hammond, William      1:18-cv-01350          MARC J. BERN &
        274                                                 PARTNERS, LLP
               Hargrave, McWayne     1:18-cv-00333          LAW OFFICE OF
                                                            CHRISTOPHER K.
        275                                                 JOHNSTON, LLC
        276 Harlan, Booker T. Jr.    1:18-cv-01312          WILSHIRE LAW FIRM PLC
               Harlow, Wanda         1:17-cv-03270          MARC J. BERN &
        277                                                 PARTNERS, LLP
        278 Harmon, Cedric           1:18-cv-03773          McDONALD WORLEY, PC
               Harris, Cecelia       1:18-cv-02899          MCGLYNN, GLISSON &
        279                                                 MOUTON
        280 Harris, Cynthia          1:16-cv-02335          BRANCH LAW FIRM
               Harris, Douglas       1:17-cv-03657          MARC J. BERN &
        281                                                 PARTNERS, LLP
               Harris, Kourtney      1:14-cv-00736          THE LAW OFFICES OF
               (Rosalind Moore)                             FREDERIC W. NESSLER &
        282                                                 ASSOCIATES, LTD
               Hart, Billy Jr.       1:16-cv-02829          THE LAW OFFICE OF BEN C.
        283                                                 MARTIN
        284 Hartzog, Lorna           1:17-cv-00018          THE POTTS LAW FIRM, LLP
               Hauer, Jerome         1:17-cv-02977          THE LAW OFFICE OF BEN C.
        285                                                 MARTIN
        286 Hawes, Michael A.        1:16-cv-00809          HAUSFELD, LLP
               Hawkins, Tommy        1:18-cv-02236          MARC J. BERN &
        287                                                 PARTNERS, LLP
               Hayden, James &       1:17-cv-04443          THORNTON LAW FIRM LLP
        288 Carol
               Hayes II, Charles     1:16-cv-06042          THE LAW OFFICE OF BEN C.
        289                                                 MARTIN
               Hayes, Deandre &      1:16-cv-06032          DIDRIKSEN LAW FIRM PLC
        290    Shaynna
               Hayes, Kevin S. and   1:18-cv-01996          GOLDBERG & OSBORNE
        291    Eva                                          LLP
               Head, Gary Wayne      1:17-cv-04348          HENINGER GARRISON
        292                                                 DAVIS, LLC
               Heard, Juanita        1:17-cv-04592          LAW OFFICE OF
                                                            CHRISTOPHER K.
        293                                                 JOHNSTON, LLC
               Hecht, Ann M.         1:19-cv-525            MARC J. BERN &
        294                                                 PARTNERS, LLP
               Heeb, William         1:17-cv-02672          LAW OFFICES OF BAIRD
        295                                                 BROWN
               Heise, Charles &      1:16-cv-01937          LOWE LAW GROUP
        296 Barbara


                                                   - 11 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 12 of 27 PageID #:
                                     67660


        297 Helmer, Elizabeth          1:18-cv-00978          KRAUSE & KINSMAN, LLC
        298 Hensley, Joseph F.         1:17-cv-00456          FULMER SILL
        299 Herberholz, Nancy          1:18-cv-03783          McDONALD WORLEY, PC
               Hess, Janet Lynn        1:17-cv-02411          O'CONNOR, ACCIANI & LEVY
        300                                                   LPA
               Hess, Robert            1:16-cv-03312          THE LAW OFFICE OF BEN C.
        301                                                   MARTIN
               Hesser, Michael         1:18-cv-00241          LAW OFFICE OF
                                                              CHRISTOPHER K.
        302                                                   JOHNSTON, LLC
               Hester, Latechia &      1:17-cv-01596          HENINGER GARRISON
        303 Michael                                           DAVIS, LLC
               Hicks-Kendrick, Holly   1:16-cv-03163          AMIR M. KAHANA, P.C.
        304 A.
               Higgins, Jesse          1:16-cv-00728          THE LAW OFFICE OF BEN C.
        305                                                   MARTIN
               Hightower, Oscar        1:18-cv-00568          NELSON BUMGARDNER,
        306                                                   P.C.
               Hile, Raymond           1:19-cv-530            MARC J. BERN &
        307                                                   PARTNERS, LLP
        308 Hill, Rex                  1:18-cv-04021          KIRKENDALL DWYER LLP
        309 Hines, James D.            1:16-cv-03135          STATHIS & LEONARDIS, LLC
               Hodge, Kevin            1:18-cv-04068          FERRER POIROT &
        310                                                   WANSBROUGH
               Hodges, Everette        1:18-cv-02348          HENINGER GARRISON
        311 Larry                                             DAVIS, LLC
               Hoffland, Charlene      1:17-cv-03283          LAW OFFICES OF BAIRD
        312                                                   BROWN
        313 Hofmann, James             1:17-cv-03217          WILSHIRE LAW FIRM PLC
        314 Hogue, Donna               1:19-cv-00211          FEARS NACHAWATI, PLLC
               Holcomb, Debora         1:18-cv-01070          MARC J. BERN &
        315                                                   PARTNERS, LLP
        316 Holdgreve, Dale            1:17-cv-06064          BARON & BUDD, P.C.
               Holland, Nancy          1:17-cv-00897          MARC J. BERN &
        317                                                   PARTNERS, LLP
               Hollebeek, David and    1:16-cv-00174          BRANCH LAW FIRM
        318 Julie
               Holliday, Mary Ann      1:18-cv-00534          LAW OFFICE OF
                                                              CHRISTOPHER K.
        319                                                   JOHNSTON, LLC
               Holmes, Angelee         1:17-cv-03557          MARC J. BERN &
        320                                                   PARTNERS, LLP
        321 Holmes, Patricia           1:16-cv-02172          ANDRUS WAGSTAFF, PC
               Hood, Betty             1:18-cv-02883          LAW OFFICE OF
                                                              CHRISTOPHER K.
        322                                                   JOHNSTON, LLC




                                                     - 12 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 13 of 27 PageID #:
                                     67661


               Hoofkin, Devan        1:18-cv-02888          LAW OFFICE OF
                                                            CHRISTOPHER K.
        323                                                 JOHNSTON, LLC
        324 Hope, Felicia            1:19-cv-00092          FEARS NACHAWATI, PLLC
        325 Hopkins, Ronald          1:16-cv-02656          LOWE LAW GROUP
               Hopkins, Wade Lee     1:17-cv-03880          LAW OFFICE OF
                                                            CHRISTOPHER K.
        326                                                 JOHNSTON, LLC
               Hornback, David       1:17-cv-01304          MARC J. BERN &
        327                                                 PARTNERS, LLP
        328 Horton, Glenda           1:16-cv-00175          BRANCH LAW FIRM
               Houff, Shiquita       1:17-cv-04073          MARC J. BERN &
        329                                                 PARTNERS, LLP
               Howard, Devin         1:17-cv-04001          MARC J. BERN &
        330                                                 PARTNERS, LLP
               Howard, Roger Lee &   1:16-cv-01116          THE NATIONS LAW FIRM
        331    Deborah Lind
        332    Huddleston, David     1:19-cv-514            TAUTFEST BOND, PLLC
               Hudson, Lue Ethel     1:18-cv-00921          LAW OFFICE OF
                                                            CHRISTOPHER K.
        333                                                 JOHNSTON, LLC
        334 Hughes, Elizabeth        1:16-cv-00550          BRANCH LAW FIRM
        335 Hunter, David            1:16-cv-06037          THE DRISCOLL FIRM, P.C.
               Husman, Raymond       1:17-cv-03752          MARC J. BERN &
        336                                                 PARTNERS, LLP
        337 Hyde, John Robert Jr.    1:18-cv-02682          FLORIN ROEBIG, P.A.
               Ingram, Shante S.     1:17-cv-02343          LAW OFFICE OF
                                                            CHRISTOPHER K.
        338                                                 JOHNSTON, LLC
        339 Irons, Paul William      1:19-cv-00129          FEARS NACHAWATI, PLLC
               Irving, John F.       1:16-cv-03468          KEITH, MILLER, BUTLER,
        340                                                 SCHNEIDER & PAWLIK
               Iuculano, Michael     1:17-cv-00836          LAW OFFICE OF
                                                            CHRISTOPHER K.
        341                                                 JOHNSTON, LLC
               Jackson, Felicia      1:17-cv-03462          MARC J. BERN &
        342                                                 PARTNERS, LLP
               Jackson, Henry        1:17-cv-03388          LAW OFFICES OF BAIRD
        343                                                 BROWN
               Jackson, Raymond &    1:16-cv-02483          CUBBON & ASSOCIATES
        344    Shirley                                      CO., L.P.A.
               Jacobs, Shirley       1:17-cv-06066          NIEMEYER, GREBEL &
        345                                                 KRUSE, LLC
               James, Haywood        1:18-cv-00689          LAW OFFICE OF
               [ESTATE OF]                                  CHRISTOPHER K.
        346                                                 JOHNSTON, LLC
               James, Steve Allan    1:16-cv-02253          THE LAW OFFICE OF BEN C.
        347                                                 MARTIN


                                                   - 13 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 14 of 27 PageID #:
                                     67662


               James, Tanika C.       1:17-cv-00041       SHRADER & ASSOCIATES
        348                                               LLP
               Jenville, Gloria       1:17-cv-03756       MARC J. BERN &
        349                                               PARTNERS, LLP
        350 Johnson, Audrey Kay       1:19-cv-00073       FEARS NACHAWATI, PLLC
               Johnson, Curtis        1:17-cv-03406       MARC J. BERN &
        351                                               PARTNERS, LLP
               Johnson, Darrell       1:18-cv-00960       MEYERS & FLOWERS, LLC
        352    [ESTATE OF]
        353    Johnson, Henry         1:17-cv-06064       BARON & BUDD, P.C.
               Johnson, James S.      1:18-cv-00612       MARC J. BERN &
        354                                               PARTNERS, LLP
        355 Johnson, Keeshawna        1:17-cv-03382       WILSHIRE LAW FIRM PLC
               Johnson, Larry and     1:15-cv-06023       MUELLER LAW FIRM
        356 Brenda
        357 Johnson, Marlene          1:17-cv-02994       THE POTTS LAW FIRM, LLP
        358 Johnson, Michael C.       1:18-cv-01412       MEYERS & FLOWERS, LLC
               Johnson, Phyllis       1:17-cv-03813       MARC J. BERN &
        359                                               PARTNERS, LLP
        360 Johnson, Vietta           1:18-cv-03787       McDONALD WORLEY, PC
        361 Johnson, Wesley           1:17-cv-01727       THE GOSS LAW FIRM, P.C.
        362 Johnson, Willie R.        1:19-cv-00089       FEARS NACHAWATI, PLLC
               Jones, Charlie         1:17-cv-04391       MARC J. BERN &
        363                                               PARTNERS, LLP
               Jones, Milton D. III   1:17-cv-02610       MARC J. BERN &
        364                                               PARTNERS, LLP
               Jones, Richard and     1:18-cv-02150       REICH & BINSTOCK, LLP
        365    Deborah
        366    Joseph, Yolanda        1:19-cv-00097       FEARS NACHAWATI, PLLC
        367 Judd, Nicole              1:17-cv-00662       SEEGER WEISS LLP
        368 Judge-Cody, Traneka       1:16-cv-02330       THE GOSS LAW FIRM, P.C.
               Kalasunas, John &      1:16-cv-01333       HENINGER GARRISON
        369    Margaret                                   DAVIS, LLC
               Kapustar, Mike         1:18-cv-02913       MCGLYNN, GLISSON &
        370                                               MOUTON
               Karnes, Denise M.      1:17-cv-03696       MARC J. BERN &
        371                                               PARTNERS, LLP
               Kasten, Michael J.     1:17-cv-03578       MARC J. BERN &
        372                                               PARTNERS, LLP
        373 Kay, Christine            1:18-cv-06089       EASTON & EASTON, LLP
        374 Keeler, Travis            1:18-cv-00223       KRAUSE & KINSMAN, LLC
        375 Kelso, Jeanna             1:16-cv-02395       ZONIES LAW LLC
               Keltee, Rogers         1:17-cv-00303       GRAY & WHITE LAW
        376 William
               Kenney, Wallace        1:17-cv-04106       MARC J. BERN &
        377                                               PARTNERS, LLP
        378 Kenyon, Patrick           1:17-cv-01479       LOPEZ MCHUGH LLP


                                                 - 14 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 15 of 27 PageID #:
                                     67663


        379 Key, Kelvin & Tammy       1:16-cv-00464       BOHRER BRADY LLC
               Kiggins, Kim           1:17-cv-03836       MARC J. BERN &
        380                                               PARTNERS, LLP
               Kilbourn-Stephens,     1:16-cv-01959       BABBITT & JOHNSON, P.A.
        381 Mary Agnes
               Kinard, Cynthia B.     1:18-cv-01822       MARC J. BERN &
        382                                               PARTNERS, LLP
        383 King, Chelsea             1:17-cv-03575       THE MOODY LAW FIRM, INC.
        384 King, Crystal D.          1:16-cv-02225       ZONIES LAW LLC
               King, Martrie          1:17-cv-06069       THE DRISCOLL FIRM, P.C.
        385 [ESTATE]
        386 Knight, Allene            1:18-cv-03790       McDONALD WORLEY, PC
               Koelling, Peter and    1:17-cv-03659       FINZ & FINZ, P.C.
        387 Jennifer
               Kratochvil, Barbie     1:17-cv-00457       FULMER SILL
        388 Lynn
               Kuhn, Sharon           1:18-cv-00038       MARC J. BERN &
        389                                               PARTNERS, LLP
               Kupinewicz, Teresa     1:19-cv-00060       FEARS NACHAWATI, PLLC
        390    and Bob
        391    Ladig, Kim             1:16-cv-02102       SNYDER AND WENNER, P.C.
        392    Lamczik, Patrick       1:18-cv-02681       FLORIN ROEBIG, P.A.
        393    Lane, Cherlnell        1:17-cv-02531       WENDT LAW FIRM
        394    Lanzer, Jodi           1:17-cv-00069       GRAY & WHITE LAW
               LaRue, Derek S.        1:18-cv-00925       LAW OFFICE OF
                                                          CHRISTOPHER K.
        395                                               JOHNSTON, LLC
        396 Lashier, Christopher      1:18-cv-01437       THE MAHER LAW FIRM, P.A.
        397 Laufer, Daniel            1:17-cv-03163       ANDRUS WAGSTAFF, PC
               Lawler, Elizabeth      1:16-cv-02257       HENINGER GARRISON
        398                                               DAVIS, LLC
        399 Lawson, Cynthia           1:16-cv-01336       THE GOSS LAW FIRM, P.C.
               Leach, Nicholas        1:18-cv-02854       MARC J. BERN &
        400                                               PARTNERS, LLP
               Lemottee, Edward       1:17-cv-03433       MARC J. BERN &
        401                                               PARTNERS, LLP
               Levy, Charles          1:17-cv-04521       MARC J. BERN &
        402                                               PARTNERS, LLP
               Lewis, David and       1:18-cv-02999       THE MOODY LAW FIRM, INC.
        403 Juanita
               Lewis, David J.        1:18-cv-02231       MARC J. BERN &
        404                                               PARTNERS, LLP
        405 Lewis, Donald E.          1:18-cv-00916       BERTRAM & GRAF, L.L.C.
        406 Lewis, Lois D.            1:17-cv-01728       ANDRUS WAGSTAFF, PC
        407 Lewis, Marie              1:17-cv-00859       SNYDER AND WENNER, P.C.
               Lewis, Samuel H. and   1:19-cv-00159       FEARS NACHAWATI, PLLC
        408 Spencer, Alma


                                                 - 15 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 16 of 27 PageID #:
                                     67664


        409 Lindsey, Rebecca         1:18-cv-03309          MEYERS & FLOWERS, LLC
               Linnell, Steven and   1:19-cv-00083          SARANGI LAW, LLC
        410 Vickey
        411 Livingston, Detrice      1:17-cv-06064          BARON & BUDD, P.C.
               Lonsdale, David       1:18-cv-02602          LAW OFFICES OF BAIRD
        412                                                 BROWN
               Louk, Edwin and       1:18-cv-01433          RIEDERS, TRAVIS,
               Terry                                        HUMPHREY, WATERS &
        413                                                 DOHRMANN
        414 Lumsey, Kenya            1:17-cv-03519          MEYERS & FLOWERS, LLC
               Luzinski, Fred        1:17-cv-03469          MARC J. BERN &
        415                                                 PARTNERS, LLP
               Lykes, Valerie &      1:16-cv-01189          HENINGER GARRISON
        416 Thomas                                          DAVIS, LLC
               Lynch, Joe            1:17-cv-01525          MARC J. BERN &
        417                                                 PARTNERS, LLP
               Maddelein, Susan      1:17-cv-03487          MARC J. BERN &
        418                                                 PARTNERS, LLP
        419 Major, Marilyn           1:16-cv-02383          GRAY & WHITE LAW
               Maldonado, Rene       1:18-cv-01087          MARC J. BERN &
        420                                                 PARTNERS, LLP
               Malphus, Milton       1:17-cv-03949          MARC J. BERN &
        421                                                 PARTNERS, LLP
        422 Manford, Lyndon          1:19-cv-00095          FEARS NACHAWATI, PLLC
        423 Marchionne, Mark         1:18-cv-02245          REICH & BINSTOCK, LLP
               Marks, Mary E.        1:17-cv-03593          MARC J. BERN &
        424                                                 PARTNERS, LLP
               Marsden, Bonnie       1:18-cv-03521          LAW OFFICES OF
                                                            CHRISTOPHER K.
        425                                                 JOHNSTON, LLC
               Martin, Carl          1:17-cv-01970          HENINGER GARRISON
        426                                                 DAVIS, LLC
        427    Mason, Alexis         1:18-cv-00866          ZONIES LAW LLC
        428    Mason, Mark Anthony   1:19-cv-535            DRIGGS, BILLS & DAY, PLLC
        429    Mason, Natasha        1:17-cv-02434          WILSHIRE LAW FIRM PLC
        430    Mattingly, John       1:17-cv-04708          ANDRUS WAGSTAFF, PC
        431    May, Louis E.         1:17-cv-02432          WILSHIRE LAW FIRM PLC
               Mayberry, Walter      1:17-cv--3564          MARC J. BERN &
        432                                                 PARTNERS, LLP
               Mays, Talesia         1:18-cv-03700          LAW OFFICES OF
                                                            CHRISTOPHER K.
        433                                                 JOHNSTON, LLC
               McCain, Stephanie     1:17-cv-03969          WARNER LAW OFFICES,
        434 Lanita                                          PLLC
        435 McCollum, Joyce          1:19-cv-00070          FEARS NACHAWATI, PLLC
               McCrear, Kymisha S.   1:18-cv-03564          THE SNAPKA LAW FIRM
        436    [ESTATE OF]


                                                   - 16 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 17 of 27 PageID #:
                                     67665


               McDaniel, Alice and    1:15-cv-00611          REGAN ZAMBRI & LONG,
        437 John William                                     PLLC
               McDonald, Kevin        1:17-cv-06065          NIEMEYER, GREBEL &
        438                                                  KRUSE, LLC
        439 McDonald, Kevin Ray       1:16-cv-01832          BABBITT & JOHNSON, P.A.
        440 McFarlane, Tiffany        1:16-cv-01776          BOHRER BRADY LLC
               McIntosh, Betty        1:17-cv-04160          MARC J. BERN &
        441                                                  PARTNERS, LLP
               McKinney, Amber        1:17-cv-02538          DR. SHEZAD MALIK LAW
        442                                                  OFFICE
               McNally, Rose          1:17-cv-01853          SARANGI LAW, LLC
        443 Bennett
        444 Medeiros, Edward          1:17-cv-02670          JTB LAW GROUP, LLC
        445 Melton, Lisa Ann          1:18-cv-03793          McDONALD WORLEY, PC
               Mercer, Susan Jo       1:17-cv-00256          THE LAW OFFICE OF BEN C.
        446                                                  MARTIN
        447 Meyer, Lisa D.            1:17-cv-01980          MATTHEWS & ASSOCIATES
               Meyi, Tynisa           1:17-cv-02762          LAW OFFICE OF
                                                             CHRISTOPHER K.
        448                                                  JOHNSTON, LLC
               Middlebrooks,          1:16-cv-02149          KIRKLIN SOH, LLP
        449    Shameicka
               Miele, Laura           1:17-cv-03688          MARC J. BERN &
        450                                                  PARTNERS, LLP
               Milke, Theresa         1:18-cv-00675          SEIDMAN MARGULIS &
        451    [ESTATE OF]                                   FAIRMAN, LLP
        452    Miller, James          1:16-cv-02537          SEEGER WEISS LLP
        453 Miller, Marissa           1:17-cv-02880          ANDRUS WAGSTAFF, PC
               Miller, Merri          1:17-cv-03392          MARC J. BERN &
        454                                                  PARTNERS, LLP
               Miller, Vicki          1:17-cv-01447          HENINGER GARRISON
        455                                                  DAVIS, LLC
        456 Million, James            1:17-cv-00530          KIRKENDALL DWYER LLP
        457 Mills, Lois N.            1:16-cv-01614          GIRARDI KEESE
               Mincy, Doris           1:17-cv-03436          MARC J. BERN &
        458                                                  PARTNERS, LLP
               Minogue, Patrick       1:16-cv-00753          HENINGER GARRISON
        459                                                  DAVIS, LLC
        460 Mitchell, Maxine H.       1:18-cv-02724          PRINCENTHAL & MAY, LLC
        461 Mitchell, Patricia Ann    1:17-cv-00720          THE NATIONS LAW FIRM
               Mitchell, Sarah        1:17-cv-03566          MARC J. BERN &
        462                                                  PARTNERS, LLP
        463 Mobley, Nicky             1:19-cv-231            THE POTTS LAW FIRM, LLP
        464 Mohr, Leonard C.          1:17-cv-03833          ZONIES LAW LLC
               Mondello, Tindaro D.   1:18-cv-00624          MARC J. BERN &
        465                                                  PARTNERS, LLP
        466 Monroe, Benjamin          1:16-cv-03165          AMIR M. KAHANA, P.C.


                                                    - 17 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 18 of 27 PageID #:
                                     67666


               Montgomery, Michael    1:18-cv-03836       MARC J. BERN &
        467 James and Lisa                                PARTNERS, LLP
               Mooney, Carol Ann      1:17-cv-01551       RHEINGOLD GIUFFRA
        468                                               RUFFO & PLOTKIN, LLP
        469 Moore, Seth               1:17-cv-01358       EXCOLO LAW PLLC
               Moore, Trina A.        1:16-cv-01988       HENINGER GARRISON
        470                                               DAVIS, LLC
               Moore, Walter          1:17-cv-03838       MARC J. BERN &
        471                                               PARTNERS, LLP
               Moreland, Jimmy        1:17-cv-06065       NIEMEYER, GREBEL &
        472                                               KRUSE, LLC
        473 Moreno, Eduardo           1:16-cv-02310       SNYDER AND WENNER, P.C.
               Morgan, Glenn W.       1:18-cv-00918       LAW OFFICE OF
                                                          CHRISTOPHER K.
        474                                               JOHNSTON, LLC
               Morris, John H.        1:18-cv-02552       MARC J. BERN &
        475 [ESTATE OF]                                   PARTNERS, LLP
               Morris, Kathleen       1:17-cv-01806       ROXELL RICHARDS LAW
        476                                               FIRM
               Morris, Lela           1:16-cv-01753       MESHBESHER & SPENCE,
        477                                               LTD.
        478    Morrison, Michael      1:18-cv-01182       ANDRUS WAGSTAFF, PC
        479    Morrison, Richard      1:17-cv-01338       ALONSO KRANGLE LLP
        480    Morton, Hurieya        1:19-cv-00415       THE MILLER FIRM LLC
        481    Mosby, Leroy Jr.       1:17-cv-01911       ANDRUS WAGSTAFF, PC
               Moultrie, Jennifer     1:16-cv-00437       THE LAW OFFICE OF BEN C.
        482                                               MARTIN
               Mueller, Charles       1:17-cv-04570       MARC J. BERN &
        483                                               PARTNERS, LLP
               Murray, William L.     1:18-cv-01022       ZONIES LAW LLC
               [FKA Elisha D.
        484    Bronner]
               Myers, Sebrina         1:17-cv-03438       MARC J. BERN &
        485                                               PARTNERS, LLP
               Nancarrow, Tracey      1:17-cv-04211       MARC J. BERN &
        486                                               PARTNERS, LLP
               Napolitano, Ralph J.   1:18-cv-02310       JAMES, VERNON & WEEKS,
        487 and Mary Ann                                  P.A.
        488 Neal, Clarine             1:16-cv-02473       CURTIS LAW GROUP
               Nelsen, Rosalee        1:16-cv-02328       LAW OFFICES OF HENRY S.
        489                                               QUEENER, III
               Nelson, Barbara E.     1:15-cv-01754       THE LAW OFFICE OF BEN C.
        490                                               MARTIN
        491 Neuhart, Pandora          1:17-cv-01588       JTB LAW GROUP, LLC
               Neveu, Janice M.       1:17-cv-03937       MARC J. BERN &
        492                                               PARTNERS, LLP
        493 Neway, Lois                                   McDONALD WORLEY, PC
        494 Newbeck, Daniel           1:18-cv-00667       FLINT LAW FIRM, LLC


                                                 - 18 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 19 of 27 PageID #:
                                     67667


        495 Nicholls, Carol Anne      1:18-cv-02826          PRINCENTHAL & MAY, LLC
               Nicholson, Braden      1:16-cv-02767          HOUSSIERE, DURANT &
        496                                                  HOUSSIERE, LLP
               Nigh, Glendora         1:17-cv-03815          MARC J. BERN &
        497                                                  PARTNERS, LLP
        498    Nitz, Debra Ellen      1:18-cv-02717          THE GOSS LAW FIRM, P.C.
        499    Norris, Kiarra Monae   1:17-cv-00663          SEEGER WEISS LLP
        500    Novel, Wendy           1:17-cv-06064          BARON & BUDD, P.C.
        501    Oakley, Talisha        1:18-cv-02837          GUAJARDO & MARKS, LLP
        502    O'Brien, Nicki         1:18-cv-02500          KIRKENDALL DWYER LLP
        503    Odom, Ethel            1:17-cv-00388          KIRKENDALL DWYER LLP
        504    Ogden, Judith          1:16-cv-00551          BRANCH LAW FIRM
               Ogle, Dotsy            1:16-cv-02326          LAW OFFICES OF HENRY S.
        505                                                  QUEENER, III
        506 Okolish, Frank J.         1:17-cv-00800          FITTS LAW FIRM, PLLC
               Oltromonto, Anthony    1:17-cv-04352          MARC J. BERN &
        507                                                  PARTNERS, LLP
               Ortiz, Ivan            1:17-cv-01802          MARC J. BERN &
        508                                                  PARTNERS, LLP
        509 Ortiz, Santiago           1:18-cv-01097          WILSHIRE LAW FIRM PLC
               Osborne, Delores       1:19-cv-00206          MARC J. BERN &
        510                                                  PARTNERS, LLP
        511 Pace, Arthur              1:19-cv-538            JOHNSON LAW GROUP
        512 Paciocco, Louis V.        1:17-cv-03100          FINE LAW FIRM
               Paine, Frank &         1:16-cv-01186          HENINGER GARRISON
        513    Barbara                                       DAVIS, LLC
               Pantone, Guy           1:17-cv-03331          MARC J. BERN &
        514                                                  PARTNERS, LLP
        515 Papierski, Chester        1:17-cv-00434          GRAY & WHITE LAW
               Parker, Betty L.       1:17-cv-02715          PIERCE SKRABANEK
        516    [ESTATE]                                      BRUERA, PLLC
               Parker, David          1:17-cv-00692          DOUGLAS, HAUN &
        517                                                  HEIDEMANN, P.C.
               Parker, Sandra         1:17-cv-03277          MARC J. BERN &
        518                                                  PARTNERS, LLP
               Parks, Jason           1:17-cv-04214          MARC J. BERN &
        519                                                  PARTNERS, LLP
               Patterson, Joshua      1:18-cv-04011          BERTRAM & GRAF, L.L.C.
        520    [ESTATE OF]
        521    Patton, Amien Mufeed   1:19-cv-00124          FEARS NACHAWATI, PLLC
               Pearce, Barry          1:17-cv-02974          THE GOSS LAW FIRM, P.C.
        522 Catherine McLean
               Penree, Michael        1:17-cv-01225          THE LAW OFFICE OF BEN C.
        523                                                  MARTIN
               Pepiot, William        1:16-cv-00693          THE NATIONS LAW FIRM
               Stephan & Mary
        524    Magdelena


                                                    - 19 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 20 of 27 PageID #:
                                     67668


        525 Perdue, Mark J.            1:17-cv-01820       EXCOLO LAW PLLC
               Perkins, Mary           1:19-cv-00132       FENSTERSHEIB LAW
        526                                                GROUP, P.A.
        527 Perry, Kevin S.            1:18-cv-00619       THE POTTS LAW FIRM, LLP
               Perry-O'Farrow,         1:14-cv-06005       THE LAW OFFICE OF BEN C.
        528 Letitia and Jeriah                             MARTIN
               Peters, Angela          1:18-cv-03094       LEVY BALDANTE FINNEY &
        529                                                RUBENSTEIN, PC
        530 Peters, Gale June          1:16-cv-03365       MURRAY LAW FIRM
        531 Pezzotti, Lillian          1:18-cv-02326       MORRIS LAW FIRM
               Phelps, Maurice         1:17-cv-04020       MARC J. BERN &
        532                                                PARTNERS, LLP
               Phillippi, William R.   1:17-cv-03733       MARC J. BERN &
        533    [ESTATE]                                    PARTNERS, LLP
        534    Phillips, Mary R.       1:16-cv-02547       BOHRER BRADY LLC
        535 Phillips, Ricky T.         1:17-cv-01456       KIRKENDALL DWYER LLP
               Phillips, Sherrie       1:18-cv-00549       LAW OFFICE OF
                                                           CHRISTOPHER K.
        536                                                JOHNSTON, LLC
               Phillips, William       1:17-cv-02851       LAW OFFICES OF BAIRD
        537                                                BROWN
        538 Pierite, Harold            1:17-cv-00357       ANDRUS WAGSTAFF, PC
               Pigman, Yvette          1:19-cv-00239       MCGLYNN, GLISSON &
        539                                                MOUTON
        540 Pilcher, Glenda F.         1:18-cv-01516       THE FINNELL FIRM
               Pitts, Earline          1:17-cv-03992       MARC J. BERN &
        541                                                PARTNERS, LLP
               Pomije, Michelle        1:19-cv-00081       MARC J. BERN &
        542                                                PARTNERS, LLP
               Powers, Mark            1:18-cv-00235       LAW OFFICE OF
                                                           CHRISTOPHER K.
        543                                                JOHNSTON, LLC
        544 Prim, Shearickel           1:17-cv-00648       SEEGER WEISS LLP
               Puffer, Jill M. and     1:19-cv-00118       FEARS NACHAWATI, PLLC
        545 Robert
        546 Quinones, Edwin            1:16-cv-01635       GIRARDI KEESE
        547 Quintana, Jesus            1:18-cv-01169       ANDRUS WAGSTAFF, PC
               Rampley, Tracie         1:18-cv-00310       MARC J. BERN &
        548                                                PARTNERS, LLP
               Ranson, Elizabeth       1:17-cv-03407       MARC J. BERN &
        549                                                PARTNERS, LLP
        550 Ray, Richard               1:16-cv-01848       FEARS NACHAWATI, PLLC
               Reaves, Andrew          1:17-cv-03463       MARC J. BERN &
        551                                                PARTNERS, LLP
               Redd, Cynthia           1:17-cv-03476       MARC J. BERN &
        552                                                PARTNERS, LLP



                                                  - 20 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 21 of 27 PageID #:
                                     67669


               Redmond, Kimberly      1:17-cv-03867       MARC J. BERN &
        553                                               PARTNERS, LLP
        554 Reese, Beth               1:18-cv-03520       DI PIETRO PARTNERS, LLP
        555 Reid, Vernetta            1:17-cv-02971       THE GOSS LAW FIRM, P.C.
               Reynolds, Kris &       1:19-cv-00163       FEARS NACHAWATI, PLLC
        556 Palmer, Heidi
        557 Rhone, Patricia           1:16-cv-0087        COWPER LAW
               Rich, Percenie         1:17-cv-02245       MARC J. BERN &
        558                                               PARTNERS, LLP
               Richardson, Khalia     1:17-cv-03558       MARC J. BERN &
        559                                               PARTNERS, LLP
        560 Richter, Maria & Carl     1:17-cv-01578       STARK & STARK, P.C.
               Ricks, Erica           1:17-cv-04039       MARC J. BERN &
        561                                               PARTNERS, LLP
               Riggins, Sylvia        1:17-cv-02792       MARC J. BERN &
        562                                               PARTNERS, LLP
               Robbins, Melissa       1:17-cv-04768       MARC J. BERN &
        563                                               PARTNERS, LLP
               Robinson, Kim          1:17-cv-03658       MARC J. BERN &
        564                                               PARTNERS, LLP
        565 Rock, Aja N.              1:18-cv-01812       PRINCENTHAL & MAY, LLC
        566 Rodriguez, Alma           1:17-cv-04171       MORRIS//ANDERSON
               Rodriguez, Viviano     1:17-cv-02616       LAW OFFICES OF BAIRD
        567                                               BROWN
               Rogers, David L.       1:17-cv-03783       LAW OFFICE OF
                                                          CHRISTOPHER K.
        568                                               JOHNSTON, LLC
               Roiz, Jose             1:17-cv-00262       THE LAW OFFICE OF BEN C.
        569                                               MARTIN
               Rollman, Nichole Rae   1:16-cv-02317       LAW OFFICES OF HENRY S.
        570                                               QUEENER, III
        571    Romero, Beverly        1:16-cv-01143       SEEGER WEISS LLP
        572    Romero, Carolyn        1:18-cv-00282       MEYERS & FLOWERS, LLC
        573    Rose, Justin           1:18-cv-01410       SNYDER AND WENNER, P.C.
        574    Rosell, Lillie Marie   1:17-cv-01767       THE NATIONS LAW FIRM
               Rosenblatt, Barry &    1:16-cv-02104       SNYDER AND WENNER, P.C.
        575 Paige, Susan Hanch
        576 Ross, Cassandra           1:16-cv-02385       GRAY & WHITE LAW
        577 Ross, Kathleen                                McDONALD WORLEY, PC
               Rostro, Gerardo        1:18-cv-00346       LAW OFFICE OF
                                                          CHRISTOPHER K.
        578                                               JOHNSTON, LLC
               Royce, Mathew          1:18-cv-00068       MARC J. BERN &
        579                                               PARTNERS, LLP
               Rub-Azran, Niesa       1:18-cv-01631       ANDRUS WAGSTAFF, PC
        580    Tiffany



                                                 - 21 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 22 of 27 PageID #:
                                     67670


               Ruffing, Carol           1:18-cv-03547       THE FINNELL FIRM
        581 [ESTATE OF]
        582 Sales-Orr, Annette          1:16-cv-02636       ANDRUS WAGSTAFF, PC
               Sanchez, Anthony         1:18-cv-00919       LAW OFFICE OF
                                                            CHRISTOPHER K.
        583                                                 JOHNSTON, LLC
               Sandidge, William D.     1:16-cv-02061       BRANCH LAW FIRM
        584 & Sherry
               Santos, Ann              1:17-cv-04562       MARC J. BERN &
        585                                                 PARTNERS, LLP
        586 Sauls, Lillie               1:18-cv-00081       THE SPENCER LAW FIRM
               Saunders, Elsie          1:17-cv-03204       MARC J. BERN &
        587                                                 PARTNERS, LLP
               Schatzman, Galen         1:18-cv-01833       MORRIS//ANDERSON
        588    Page
        589    Schech, Jonathan         1:19-cv-00057       FEARS NACHAWATI, PLLC
               Schermerhorn, Arthur     1:18-cv-00647       MORRIS//ANDERSON
        590 Wayne and Andrena
               Schleigh, Kimberly A.    1:17-cv-03753       MARC J. BERN &
        591                                                 PARTNERS, LLP
               Schreiner, Gunther       1:17-cv-04173       LAW OFFICE OF
                                                            CHRISTOPHER K.
        592                                                 JOHNSTON, LLC
        593 Schultz, Diana              1:19-cv-00269       WEITZ & LUXENBERG, P.C.
        594 Schuster, Cherry            1:17-cv-04705       ANDRUS WAGSTAFF, PC
        595 Scott, Olanda               1:16-cv-00552       BRANCH LAW FIRM
               Scott, Veronica Delisa   1:18-cv-03245       THE NATIONS LAW FIRM
        596 and Bryant Maurice
               Sealscott, Paige         1:17-cv-02739       LAW OFFICES OF JEFFREY
        597                                                 S. GLASSMAN
               Seiler-Brand,            1:17-cv-04019       LAW OFFICE OF
               Margaret                                     CHRISTOPHER K.
        598                                                 JOHNSTON, LLC
               Seither, Donna L.        1:17-cv-04018       MARC J. BERN &
        599                                                 PARTNERS, LLP
               Sharp, Marce             1:18-cv-03374       MCGLYNN, GLISSON &
        600                                                 MOUTON
               Sheals, Robert           1:17-cv-03464       MARC J. BERN &
        601                                                 PARTNERS, LLP
               Shelton, Janice          1:17-cv-01526       MARC J. BERN &
        602                                                 PARTNERS, LLP
               Shern, Phillip J.        1:17-cv-03997       MARC J. BERN &
        603                                                 PARTNERS, LLP
               Sherod, Annie            1:17-cv-04360       MARC J. BERN &
        604                                                 PARTNERS, LLP
        605 Shockley, Saleea C.         1:17-cv-02611       FULMER SILL
               Shook, Carol             1:17-cv-03754       MARC J. BERN &
        606                                                 PARTNERS, LLP


                                                   - 22 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 23 of 27 PageID #:
                                     67671


        607 Sides, Laurie                                 NAPOLI SHKOLNIK PLLC
               Sidner, Ann L.         1:17-cv-01889       JAMES, VERNON & WEEKS,
        608                                               P.A.
               Sigers, Clintona       1:17-cv-03171       MARC J. BERN &
        609                                               PARTNERS, LLP
               Simmons, Janet         1:18-cv-00231       FLINT LAW FIRM, LLC
        610 (Tulip)
        611 Simon, William                                McDONALD WORLEY, PC
        612 Simons, Kathryn J.        1:18-cv-02366       THE POTTS LAW FIRM, LLP
               Simpson, Carmen &      1:16-cv-02290       HENINGER GARRISON
        613    David                                      DAVIS, LLC
               Singleterry, Melanie   1:18-cv-01821       CHILDERS, SCHLUETER, &
        614                                               SMITH, LLC
               Skehan, Robert &       1:16-cv-02045       KEANE LAW LLC
        615    Eunice
               Slagle-Schuck,         1:18-cv-03628       MARC J. BERN &
        616    Tamera                                     PARTNERS, LLP
        617    Slobodjian, Eric J.    1:17-cv-00218       KIRKENDALL DWYER LLP
               Smith, Bryant          1:17-cv-04700       MARC J. BERN &
        618                                               PARTNERS, LLP
               Smith, Larry           1:18-cv-00838       THE LAW OFFICE OF BEN C.
        619                                               MARTIN
               Smith, Richard         1:17-cv-02800       LAW OFFICES OF BAIRD
        620                                               BROWN
        621    Smith, Ronald          1:17-cv-04762       THE POTTS LAW FIRM, LLP
        622    Smith, Sandy A.        1:17-cv-01854       SARANGI LAW, LLC
        623    Smith, Shaun           1:18-cv-03813       KIRKENDALL DWYER LLP
        624    Smith, Slater          1:16-cv-02899       GRAY & WHITE LAW
               Smith, Yolanda         1:18-cv-00197       LAW OFFICE OF
                                                          CHRISTOPHER K.
        625                                               JOHNSTON, LLC
               Sollo, Florence        1:17-cv-02269       JACKSON ALLEN &
        626                                               WILLIAMS, LLP
               Sousa, Travis J.       1:17-cv-01645       LAW OFFICE OF
                                                          CHRISTOPHER K.
        627                                               JOHNSTON, LLC
        628 Souza, Jeffrey            1:18-cv-02705       THE GOSS LAW FIRM, P.C.
               Spangler, Jessie and   1:19-cv-00168       FEARS NACHAWATI, PLLC
        629 Mullins, Quentin Keith
        630 Spindle, Linwood          1:17-cv-02334       FARRIS, RILEY, & PITT, L.L.P
               Spruill, Henry         1:17-cv-03806       MARC J. BERN &
        631                                               PARTNERS, LLP
        632 Stafford, Sheila          1:17-cv-00458       FULMER SILL
               Stallworth, Kathleen   1:17-cv-04767       MARC J. BERN &
        633                                               PARTNERS, LLP
               Steed, Cheryl          1:17-cv-04041       MARC J. BERN &
        634                                               PARTNERS, LLP



                                                 - 23 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 24 of 27 PageID #:
                                     67672


               Steele, Cheryl L.      1:17-cv-01277          LAW OFFICES OF HENRY S.
        635                                                  QUEENER, III
               Stephens, Donna        1:16-cv-02393
        636    Grace
               Stephens, Kristin      1:19-cv-510            GATHINGS LAW
        637    Leigh
               Stevens, Craig D.      1:17-cv-02825          LAW OFFICE OF
                                                             CHRISTOPHER K.
        638                                                  JOHNSTON, LLC
        639 Stewart, Carmen           1:18-cv-01840          THE MONSOUR LAW FIRM
               Stewart, Monica        1:17-cv-03809          MARC J. BERN &
        640                                                  PARTNERS, LLP
        641 Stewart, Wyonal           1:16-cv-06051          THE SNAPKA LAW FIRM
        642 Stidham, Mary             1:16-cv-03254          BACHUS & SCHANKER, LLC
               Stone, Cathy J.        1:17-cv-03621          MARC J. BERN &
        643                                                  PARTNERS, LLP
               Stovall, Keyonna       1:17-cv-04390          MARC J. BERN &
        644                                                  PARTNERS, LLP
        645 Street, Conchita          1:19-cv-523            JOHNSON LAW GROUP
        646 Stricklen, Leroy          1:18-cv-00283          WILSHIRE LAW FIRM PLC
               Stuer, Sherry          1:18-cv-00104          THE LAW OFFICES OF
                                                             JEFFREY S. GLASSMAN,
        647                                                  LLC
               Sturm, Kenneth E. &    1:17-cv-00219          EYMANN ALLISON HUNTER
        648 Kathy                                            JONES, P.S.
               Suarez, Jose Luis      1:19-cv-244            THE GALLAGHER LAW FIRM
        649                                                  PLLC
               Sufka, Reuben          1:17-cv-03594          MARC J. BERN &
        650                                                  PARTNERS, LLP
               Sullivan, Robert and   1:18-cv-03085          FEARS NACHAWATI, PLLC
        651 Diane
               Sunnenberg, Kathryn    1:17-cv-03629          MARC J. BERN &
        652 S.                                               PARTNERS, LLP
               Super, Suzanne         1:17-cv-01480          SEEGER WEISS LLP
        653 [ESTATE]
               Sutton, Jimmy Lee      1:17-cv-03111          MARC J. BERN &
        654                                                  PARTNERS, LLP
               Swartz, Angela M.      1:17-cv-02958          LAW OFFICE OF
                                                             CHRISTOPHER K.
        655                                                  JOHNSTON, LLC
        656 Sylvain, Perry            1:17-cv-04339          MORRIS//ANDERSON
               Szawlowski, Jerome     1:18-cv-03398          THE LAW OFFICES OF
                                                             JEFFREY S. GLASSMAN,
        657                                                  LLC
        658 Talley, Alkesha           1:17-cv-03983          MEYERS & FLOWERS, LLC
               Taubler, Samuel        1:16-cv-01640          GIRARDI KEESE
        659 Joseph & Debra
               Tavares, Robert J.     1:16-cv-02989          LAW OFFICES OF BAIRD
        660                                                  BROWN


                                                    - 24 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 25 of 27 PageID #:
                                     67673


        661 Taylor, Jacqueline        1:15-cv-01892          BABBITT & JOHNSON, P.A.
        662 Taylor, Myron             1:16-cv-02772          THE GOSS LAW FIRM, P.C.
               Taylor, Sharon         1:17-cv-04353          MARC J. BERN &
        663                                                  PARTNERS, LLP
               Taylor, Steven         1:19-cv-00142          FERRER POIROT &
        664                                                  WANSBROUGH
        665 Terry, Lyndia                                    NAPOLI SHKOLNIK PLLC
               Thomas, Cheryl         1:17-cv-03595          MARC J. BERN &
        666                                                  PARTNERS, LLP
        667 Thomas, Mary (GA)         1:16-cv-03521          THE LUKE LAW FIRM
        668 Thomas, Mary (VA)         1:16-cv-01294          WENDT LAW FIRM
               Thompkins, Kelli       1:17-cv-02879          FERRER POIROT &
        669                                                  WANSBROUGH
               Thompson, Margaret     1:19-cv-00127          FENSTERSHEIB LAW
        670                                                  GROUP, P.A.
               Thomson, Scott &       1:16-cv-02410          RHEINGOLD GIUFFRA
        671 Cheryl                                           RUFFO & PLOTKIN, LLP
               Timms, David and       1:18-cv-01321          SEEGER WEISS LLP
        672 Ashley
               Trepus, Marvin         1:18-cv-00412          PIERCE SKRABANEK
        673                                                  BRUERA, PLLC
        674 Tsouderos, Margarita      1:16-cv-01310          SHAW COWART, LLP
               Tubbs, Jerry and       1:18-cv-02978          LOPEZ MCHUGH LLP
        675 Annia
        676 Turner, Andrenette        1:16-cv-03252          BACHUS & SCHANKER, LLC
               Turner, Anita          1:17-cv-03807          MARC J. BERN &
        677                                                  PARTNERS, LLP
               Valvo, Heather &       1:16-cv-01285          GIRARDI KEESE
        678 Mike
               Varela, Jennifer       1:17-cv-02759          LAW OFFICES OF BAIRD
        679                                                  BROWN
               Vasquez, Myrna I.      1:19-cv-00170          FEARS NACHAWATI, PLLC
        680 Santiago
        681 Vaughan, Barry            1:18-cv-01389          THE POTTS LAW FIRM, LLP
               Vaughan, Larry John    1:17-cv-04340          MORRIS//ANDERSON
        682 Jr.
        683 Vaughn, Demarcus          1:18-cv-03910          DI PIETRO PARTNERS, LLP
               Vinciguerra, Susanna   1:18-cv-00247          THE NATIONS LAW FIRM
        684 Elaine
               Walden, Sally          1:17-cv-04702          MARC J. BERN &
        685                                                  PARTNERS, LLP
               Walker, Ruchelle       1:19-cv-484            ROSENBAUM &
        686                                                  ROSENBAUM, P.C.
               Walker, Teresa         1:18-cv-00516          KEITH, MILLER, BUTLER,
        687                                                  SCHNEIDER & PAWLIK
               Walker-Colins,         1:17-cv-04070          MARC J. BERN &
        688 Beverly                                          PARTNERS, LLP




                                                    - 25 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 26 of 27 PageID #:
                                     67674


               Wall, Vernon E.          1:17-cv-04129       MARC J. BERN &
        689                                                 PARTNERS, LLP
               Wallace, Daron           1:17-cv-03155       MARC J. BERN &
        690                                                 PARTNERS, LLP
        691 Walter, Anne L.             1:19-cv-00301       DRIGGS, BILLS & DAY, PLLC
               Walter, Randy L.         1:18-cv-02082       MARC J. BERN &
        692                                                 PARTNERS, LLP
               Walters, Donna           1:17-cv-01305       MARC J. BERN &
        693                                                 PARTNERS, LLP
               Walters, Patricia        1:17-cv-03409       MARC J. BERN &
        694                                                 PARTNERS, LLP
        695 Ward, Lisa                                      NAPOLI SHKOLNIK PLLC
               Washington, Griffin C.   1:16-cv-01030       DALIMONTE RUEB LAW
        696 Jr.                                             GROUP, LLP
               Washington, Lynell G.    1:16-cv-02251       HENINGER GARRISON
        697                                                 DAVIS, LLC
               Watkins, Marsha          1:17-cv-01527       MARC J. BERN &
        698                                                 PARTNERS, LLP
               Webb, Laura Duncan       1:17-cv-04639       LAW OFFICE OF
                                                            CHRISTOPHER K.
        699                                                 JOHNSTON, LLC
               Wedderburn, Arlene       1:17-cv-03259       MARC J. BERN &
        700                                                 PARTNERS, LLP
        701 Wells, Frederick T.         1:16-cv-03058       STARK & STARK, P.C.
        702 Wetherbee, Robert           1:19-cv-00101       FEARS NACHAWATI, PLLC
               Whetstone, Teresa        1:17-cv-02671       LAW OFFICES OF BAIRD
        703                                                 BROWN
               Whitman, Mark C.         1:17-cv-03805       STARK & STARK, P.C.
        704 and Jill
               Whitson, Sylvia          1:17-cv-04157       MARC J. BERN &
        705                                                 PARTNERS, LLP
               Wiggins, Shawn &         1:16-cv-02935       SEEGER WEISS LLP
        706 Tina
               Wilbanks, Tracey and     1:19-cv-00072       FEARS NACHAWATI, PLLC
        707 Calvin
               Wilkins, Stephen         1:17-cv-02923       LAW OFFICES OF BAIRD
        708                                                 BROWN
               Willemain, Ruth &        1:17-cv-04441       THORNTON LAW FIRM LLP
        709 Peloquin, Paul
               Williams, Daniel C.      1:17-cv-03587       MARC J. BERN &
        710                                                 PARTNERS, LLP
               Williams, Lee            1:17-cv-03370       MARC J. BERN &
        711                                                 PARTNERS, LLP
               Williams, Myrtle &       1:17-cv-00679       HENINGER GARRISON
        712    Wilson                                       DAVIS, LLC
               Williams,                1:17-cv-01347       MCEWEN LAW FIRM LTD
               Oritsematosan
        713    [ESTATE]



                                                   - 26 -
  US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063-1 Filed 02/05/19 Page 27 of 27 PageID #:
                                     67675


               Williams, Richard       1:19-cv-00131       FENSTERSHEIB LAW
        714                                                GROUP, P.A.
               Williams, Runell H.     1:17-cv-00222       SHRADER & ASSOCIATES
        715                                                LLP
        716 Williams, Tamara           1:17-cv-00670       SEEGER WEISS LLP
               Williamson, Clayton     1:19-cv-00074       FEARS NACHAWATI, PLLC
        717 R.
               Wills, Tammy and        1:18-cv-00569       NELSON BUMGARDNER,
        718 Gregory                                        P.C.
        719 Wilson, Falanda            1:17-cv-00792       MOODY LAW FIRM, INC.
               Wingo, Terry L. and     1:17-cv-03971       HENINGER GARRISON
        720 Helen J.                                       DAVIS, LLC
               Winters, Gary           1:17-cv-02255       MARC J. BERN &
        721    [ESTATE]                                    PARTNERS, LLP
        722    Womack, Gerry           1:16-cv-01519       BABBITT & JOHNSON, P.A.
               Wood, Margaret          1:17-cv-03317       RICHARD J. PLEZIA &
        723                                                ASSOCIATES
               Wood, Ronald F.         1:17-cv-03586       MARC J. BERN &
        724                                                PARTNERS, LLP
        725 Wood, Stephen W.           1:18-cv-01808       DANZIGER & DE LLANO, LLP
        726 Woods, Betsy               1:17-cv-00329       MEYERS & FLOWERS, LLC
               Woods, Lisa J.          1:17-cv-04076       MARC J. BERN &
        727                                                PARTNERS, LLP
               Worley, Marlin Shelby   1:18-cv-03109       LAW OFFICE OF
                                                           CHRISTOPHER K.
        728                                                JOHNSTON, LLC
               Worthington, Tina       1:17-cv-03622       MARC J. BERN &
        729                                                PARTNERS, LLP
        730 Worwa, Malgorzata          1:19-cv-00441       TORHOERMAN LAW, LLC
        731 Wright, James              1:18-cv-01514       THE POTTS LAW FIRM, LLP
               Wynkoop, Shannon        1:16-cv-03406       DALIMONTE RUEB LAW
        732                                                GROUP, LLP
               Young, Roger            1:17-cv-04522       MARC J. BERN &
        733                                                PARTNERS, LLP
               Zart, Frank J.          1:18-cv-01461       GOLDBERG & OSBORNE
        734                                                LLP
               Zeigler, Dennis &       1:16-cv-01128       SEEGER WEISS LLP
        735 Sherry
        736 Zepeda, Justin             1:18-cv-00707       MEYERS & FLOWERS, LLC




                                                  - 27 -
  US.121810288.03
